DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The Amendments to the Claims in the Applicant’s Amendment and Reply to Office Action, filed on 08/30/22, have been entered.
According to the Amendment, claims 27-57 were pending.  Claims 27, 28, 31, and 38 are amended.  Claim 58 is added.  Thus, claims 27-58 are pending.

Response to Arguments
The Applicant’s arguments with respect to the rejection of claims 27-57 under § 112(b) in view of recent amendments have been fully considered and are persuasive.  Thus, the § 112(b) rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
Claims 28, 38, and 39 are rejected under § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For example, claim 28 recites, in part, “selecting the holding member based on … information about a factor to cause a fluctuation of state of at least one of the first substrate and the second substrate.”  The claim is indefinite as it is unclear what feature is being recited.  Claims 38-39 are indefinite as they depend from claim 28.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27-29, 31, 33, 37, 38, 46, 48, 50, and 57 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by JP 2015-228449A to Sugaya (Sugaya).  In regards to claim 27, Sugaya discloses a method for stacking a first substrate (210) and a second substrate (210), the stacking method comprising: 
selecting, from a plurality of holding members (220), a holding member that is able to hold one of the first substrate and the second substrate (see ¶ [0014] controlling respective units of a bonding device including substrate holders in order to join substrates together) in which at least one of (i) shapes of the plurality of holding members and (ii) states of holding surfaces of the plurality of holding members are different from each other (see ¶ [0060] providing substrate holders of different shapes including one type having a raised edge at the center of a holding portion while the remaining portion is flat); and 
holding one of the first substrate and the second substrate by the selected holding member (see ¶ [0013] transferring substrates into substrate holders within bonding device), and 
joining the held one of the first substrate and the second substrate to the other of the first substrate and the second substrate (see ¶ [0012] bonding a first substrate to a second substrate using a bonding device). 

In regards to claim 28, Sugaya further discloses that the method further comprises that the selecting including includes selecting the holding member based on at least one of information about at least one of the first substrate and the second substrate See ¶ [0021] (assigning substrate holders to accommodate single substrates or bonded substrates).

In regards to claim 29, Sugaya further discloses that the method further comprises measuring the information about at least one of the first substrate and the second substrate before the first substrate is joined with the second substrate. See ¶ [0039] (detecting the position of alignment marks on substrates before pairing the substrates together). 
In regards to claim 31, Sugaya further discloses that the method further comprises calculating an amount of correction that makes an amount of positional misalignment between the first substrate and the second substrate equal to or smaller than the a threshold. See ¶ [0039] (detecting the position of alignment marks on substrates before pairing the substrates together).

In regards to claim 33, Sugaya further discloses that measuring the information includes measuring an amount of positional misalignment between alignment marks on the first substrate and the second substrate that are already stacked and joined. See ¶ [0067] (detecting size, shape, and distribution of air bubbles affecting the alignment marks of bonded substrates).

In regards to claim 37, Sugaya further discloses that the method further comprises measuring the information about at least one of the first substrate and the second substrate, and calculating an amount of correction of at least one of the first substrate and the second substrate based on the measured information. See ¶ [0039] (detecting the position of alignment marks on substrates before pairing the substrates together).

In regards to claim 38, Sugaya further discloses that the method further comprises acquiring at least one of information includes acquiring information about the factor to cause the fluctuation of state of the first substrate and the second substrate. See ¶ [0067] (detecting size, shape, and distribution of air bubbles formed in bonded substrates).

In regards to claim 46, Sugaya further discloses that the method further comprises selecting, from a plurality of substrates, a substrate that can be corrected by the selected holding member. See ¶ [0060] (using select substrate holders to correct substrate positioning).

In regards to claim 48, Sugaya further discloses that selecting including includes selecting a lower holding member to hold the first substrate while using the same upper holding member to hold the second substrate, the lower holding member holding the first substrate during a joining of the first substrate and the second substrate, the upper holding member releasing the second substrate during the joining. See ¶¶ [0046-0047] (using upper and lower stages to join first and second substrates during bonding process).

In regards to claim 50, Sugaya further discloses that the method further comprises using the selected substrate holder and another correcting mechanism to correct at least one of the first substrate and the second substrate. See ¶ [0038] (using a microscope to correct substrate position)

In regards to claim 57, Sugaya further discloses that the amount of correction is an amount of non-linear correction of at least one of the first substrate and the second substrate. See ¶ [0039] (detecting the position of alignment marks on substrates for rotating substrates into position).

Allowable Subject Matter
Claims 30, 32, 34, 35, 36, 39, 40, 41, 42, 43, 44, 45, 47, 49, 51, 52, 53, 54, 55, 56, and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655